        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CITY OF CHICAGO,

                Plaintiff,

        vs.                                                Case No. 1:20-cv-1566 (TJK)

 ALEX M. AZAR, II, in his official capacity
    as Secretary of the United States
    Department of Health and Human
    Services, et al.,

                Defendants.



                         DECLARATION OF RANDOLPH W. PATE

       I, Randolph W. Pate, declare as follows:

       1.      I am the Deputy Administrator of the Centers for Medicare & Medicaid Services

(CMS) and the Director of the Center for Consumer Information & Insurance Oversight

(CCIIO), CMS, United States Department of Health and Human Services (HHS or Department).

I have held these positions since April 2017. In these roles, I am responsible for overseeing the

development and implementation of regulations and policy relative to American Health Benefit

Exchanges (Exchanges) established under the Patient Protection and Affordable Care Act

(ACA), §§ 1311, 1321 (42 U.S.C. §§ 18031, 18041). My duties include overseeing the

implementation of rules and policy governing special enrollment periods for consumers who

wish to enroll in qualified health plans (QHPs) offered through Exchanges operated by the

federal government (Federally-facilitated Exchanges or FFEs) and in Exchanges operated by

states that rely on HealthCare.gov, the federal government’s information technology platform
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 2 of 19




that supports Exchange eligibility and enrollment activities (State-based Exchanges on the

Federal Platform or SBE-FPs).

        2.         The statements made in this declaration are based on my personal knowledge,

information contained in agency files, and information furnished to me in the course of my

official duties.

        3.         Generally speaking, the ACA allows a qualified individual to enroll in individual

market coverage only during an annual Open Enrollment Period (OEP) or a special enrollment

period (SEP) for which an individual qualifies. The purpose of restricting enrollment in this

manner is to accommodate two provisions central to the ACA: guaranteed issue and community

rating. The ACA’s guaranteed issue provision requires issuers of individual market plans to

provide coverage to all consumers, regardless of health status, age, gender, or other factors that

might predict the use of health services. The ACA’s community rating provision limits the

factors issuers may use to set premium levels for individual consumers; for example, health

status is not included as an allowable rating factor. Together, these provisions require issuers to

sell individual market health coverage to any consumer seeking coverage and prohibits them

from charging a higher premium based on consumer health status. Instead, issuers must price

based on the expected health of the overall risk pool.

        4.         If enrollment were not limited to annual and special enrollment periods, but

instead people were allowed to enroll at any time during the year, the operation of the ACA’s

guaranteed issue and community rating requirements would allow people to wait until they get

sick to purchase insurance, a phenomenon generally known in the insurance industry as adverse

selection. Over time, this type of adverse selection would increase the expected risk of the

insured pool and would force issuers to raise their premiums to account for the higher risk. This,
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 3 of 19




in turn, would result in more adverse selection as healthier people opted not to buy coverage

until they needed care. As the American Academy of Actuaries has explained, “[a]dverse

selection increases premiums for everyone in a health insurance plan or market because it results

in a pool of enrollees with higher-than-average health care costs . . . [and] is a byproduct of a

voluntary health insurance market in which people can choose whether and when to purchase

insurance coverage, depending in part on how their anticipated health care needs compare with

the insurance premium charged.” American Academy of Actuaries, Risk Pooling: How Health

Insurance in the Individual Market Works, at 1 (July 2017), available at

https://www.actuary.org/sites/default/files/files/publications/RiskPoolingFAQ071417.pdf.

Accordingly, if adverse selection were allowed to continue unchecked, the premiums issuers

would need to charge to cover the costs for the higher risk would rise to unaffordable levels, and

the market would then no longer be viable. Accordingly, the ACA’s guaranteed issue and

community rating requirements together create a need to prevent adverse selection and protect

the risk pool. By preventing people from enrolling in the middle of the year except for certain,

limited reasons, the statutory annual OEP and special enrollment periods are key provisions

designed to mitigate adverse selection. See ACA § 1311(c)(6) (42 U.S.C. § 18031(c)(6)).

       5.      The importance of preventing adverse selection and maintaining affordable

premiums became evident when enrollment of individuals who did not qualify for the ACA’s

premium tax credits (and therefore paid the full cost of the premium) dropped by 2.5 million

people (a 40 percent drop nationally) over a two-year period from 2016 to 2018. CMS, Trends

in Subsidized and Unsubsidized Enrollment, at 1 (August 12, 2019), available at

https://www.cms.gov/CCIIO/Resources/Forms-Reports-and-Other-

Resources/Downloads/Trends-Subsidized-Unsubsidized-Enrollment-BY17-18.pdf. During this
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 4 of 19




time, consumers paying the highest out-of-pocket premiums began dropping their health

insurance coverage; as a result, the nationwide average premiums per member per month

increased by about 21 percent in 2017. As stated in a July 2019 report issued by CMS, “[w]hile

the magnitude of the increase varied significantly across states, those with larger increases in

average premiums tended to experience larger declines in enrollment in 2017.” CMS, Summary

Report on Permanent Risk Adjustment Transfers for the 2017 Benefit Year, at 5 (July 9, 2018),

available at https://downloads.cms.gov/cciio/Summary-Report-Risk-Adjustment-2017.pdf.

These trends continued in 2018 and show the strong correlation between declining enrollment

and rising premiums. CMS, Summary Report on Permanent Risk Adjustment Transfers for the

2018 Benefit Year, at 6 (June 28, 2019), available at https://www.cms.gov/CCIIO/Programs-and-

Initiatives/Premium-Stabilization-Programs/Downloads/Summary-Report-Risk-Adjustment-

2018.pdf.

       6.      To mitigate adverse selection, the Exchanges offer special enrollment periods

only to qualified individuals or enrollees who experience specified qualifying life events outside

the annual OEP. See 45 C.F.R. § 155.420(d). Special enrollment periods exist to ensure that

people who lose health coverage during the year (for example, through non-voluntary loss of

minimum essential coverage provided through an employer), or who experience other qualifying

events such as marriage or the birth or adoption of a child, have the opportunity to enroll in new

coverage or make changes to their existing coverage. While the annual open enrollment period

allows previously uninsured individuals to enroll in new coverage, special enrollment periods are

intended, in part, to promote continuous enrollment in health coverage during the plan year by

allowing those who were previously enrolled in a health plan to obtain new coverage without

experiencing a lapse or gap in coverage. See 82 Fed. Reg. 10,980, 10,984 (Feb. 17, 2017)
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 5 of 19




(proposed rule). Recognizing the important role enrollment periods play in mitigating adverse

selection and market stability, CMS issued the Market Stabilization Rule in 2017 to increase the

incentives for individuals to maintain enrollment in health coverage and decrease the incentives

for individuals to enroll only after they discover they require medical services. 82 Fed. Reg.

18,346 (April 14, 2017). The rule required individuals to enroll in coverage prior to the

beginning of the plan year. Id. The rule also increased pre-enrollment verification of SEP

eligibility in response to concerns from issuers about potential misuse and abuse of SEPs to

enroll in coverage after individuals realize they will need medical services. Id.

       7.      There are 14 different categories of triggering events for special enrollment

periods, including, for example, loss of minimum essential coverage (such as might occur

through job loss), gaining or becoming a dependent, new eligibility for enrollment, new

eligibility of an enrollee for premium tax credits, error or misconduct by HHS, contract

violations by a health plan, moving to a location where new QHPs become available, gaining

status as an Indian, domestic abuse, and a material error in purchasing. 45 C.F.R. § 155.420(d).

Beyond these specifically described events, the regulations provide for a triggering event when

“[t]he qualified individual or enrollee, or his or her dependent, demonstrates to the Exchange, in

accordance with guidelines issued by HHS, that the individual meets other exceptional

circumstances as the Exchange may provide.” Id. § 155.420(d)(9). As the Department explained

when codifying § 155.420(d)(9), this special enrollment period for exceptional circumstances is

intended to address exceptional circumstances that would impede an individual’s ability to enroll

in QHP coverage on a timely basis, through no fault of her own. See 76 Fed. Reg. 41,866,

41,884 (July 15, 2011) (proposed rule).
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 6 of 19




       8.      In March 2020, the Department began considering whether to offer an exceptional

circumstances SEP under 45 C.F.R. § 155.420(d)(9) due to the COVID-19 public health

emergency (COVID-19 SEP) to allow enrollment in QHPs through the FFEs and SBE-FPs. As

of the date of this declaration, there are 13 State-based Exchanges and six SBE-FPs while

residents in 32 states use an FFE. Illinois has not established a State-based Exchange. From that

time through the present, the Department received input from multiple stakeholders about this

issue, including the governor and attorney general of Illinois. See AR 0956-0959, 0994-0995

1006-1010. To the extent issuers offered support for a COVID-19 SEP, this support was largely

contingent on the COVID-19 SEP being coupled with risk mitigation funding. See, e.g.,

BlueCross BlueShield Association, Regulatory Recommendations Related to COVID-19, March

25, 2019. AR 0906.

       9.      Opening up a COVID-19 SEP would substantially loosen the protections the

existing SEP policy provides for the individual market risk pool provided through the statute and

subsequent regulatory actions and potentially increase adverse selection in market. Such a

special enrollment period would reflect an entirely new approach to administering special

enrollment periods under the ACA by allowing any individual to access the special enrollment

period as an exceptional circumstance regardless of their individual circumstances. Furthermore,

this new application of an exceptional circumstance special enrollment period would be

introduced during the middle of a plan year and, in effect, change the market rules for issuers

mid-stream.

       10.     The Department is not offering a COVID-19 exceptional circumstances SEP at

this time for uninsured individuals who did not timely enroll during the previous Open

Enrollment Period, as it has communicated to state officials who have inquired. While granting
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 7 of 19




an SEP related to a public health event such as COVID-19 would be in tension with ordinary

insurance principles and would increase adverse selection risk, HHS has not foreclosed

exercising its discretion to open an SEP in response to COVID-19, and HHS continues to

consider whether to offer a COVID-19 SEP in the future.

       11.     Other existing SEPs remain available to permit individuals to sign up for health

care coverage when they, for example, have lost their job-related minimum essential coverage

(MEC) or experienced another qualifying life event. See 45 C.F.R. § 155.420(d). During the

COVID-19 public health emergency, these special enrollment periods have permitted large

numbers of people to purchase health insurance. See AR 0575-0588. The Department also

recently issued guidance regarding an exceptional circumstances SEP that is already available for

individuals seeking coverage through an Exchange using the HealthCare.gov platform who were

prevented from enrolling in Exchange coverage during another SEP or during an open

enrollment period (OEP) by an event that the Federal Emergency Management Agency (FEMA)

declared a national emergency or major disaster (“FEMA SEP”). In the guidance, the

Department clarified that the FEMA SEP is available for individuals who were prevented from

enrolling in coverage through an Exchange using the HealthCare.gov platform during an

otherwise available special enrollment period by the impacts of the COVID-19 public health

emergency. See CMS, Marketplace coverage & Coronavirus, available at

https://www.healthcare.gov/coronavirus (last visited July 20, 2020) (“If you qualified for a

Special Enrollment Period but missed the deadline due to COVID-19 (like if you were sick with

COVID-19 or were caring for someone who was sick with COVID-19), you may be eligible for

another Special Enrollment Period). FEMA has recognized COVID-19 as a national emergency

and major disaster in every state, territory, and the District of Columbia. See FEMA, Disaster
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 8 of 19




Declarations by Year, 2020, available at https://www.fema.gov/disasters/year/2020 (last visited

July 20, 2020). Furthermore, the Department has updated the HealthCare.gov website with this

guidance to make it easier for certain individuals to access the FEMA SEP and to help

consumers find important information on how best to access other available SEP opportunities.

See CMS, Marketplace coverage & Coronavirus, available at

https://www.healthcare.gov/coronavirus (last visited July 20, 2020). The FEMA SEP allows

individuals to request retroactive coverage back to the date that would have applied if the

individual had selected a plan during their original missed enrollment opportunity. See 45 C.F.R.

155.420(b)(2)(iii); AR 0516. To accommodate operational issues presented by the COVID-19

public health emergency, the Department also temporarily suspended its verification program

under which applicants for SEPs – including the FEMA SEP – may be required to provide

documentation supporting their eligibility for an SEP, which also helped to expedite consumers’

enrollment through SEPs. See AR 0582. Even though the temporary suspension of the SEP

verification program was lifted on July 16, 2020, applicants for the FEMA SEP are only required

to attest that they meet the eligibility requirements for the FEMA SEP, which a caseworker will

evaluate. See AR 0515, 0518.

       12.     HHS also is offering direct reimbursements to health care providers who have

conducted COVID-19 testing or provided treatment to uninsured individuals with COVID-19. In

the Families First Coronavirus Response Act (FFCRA), Congress appropriated $1 billion to the

Department’s Public Health and Social Services Emergency Fund to reimburse providers for

COVID-19 testing of uninsured individuals. See Pub. L. No. 116-12, 134 Stat. 177, 182 (Mar.

18, 2020). The Paycheck Protection Program and Health Care Enhancement Act (PPP Act)

added an additional $1 billion designated to cover the costs of COVID-19 testing of the
        Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 9 of 19




uninsured. See Pub. L. No. 116-139, 134 Stat. 620, 622-23 (Apr. 24, 2020). The Coronavirus

Aid, Relief, and Economic Security Act (CARES Act) provided $100 billion for COVID-19-

related healthcare expenses and provider lost revenue that are not eligible for reimbursement

from other sources; the PPP Act added an additional $75 billion. See Pub. L. No: 116-136, 134

Stat. 281, 563 (Mar. 27, 2020); see PPP Act, 134 Stat. at 622-23. HHS chose to allocate a

portion of this funding to cover the claims of healthcare providers who administered COVID-19

treatment to uninsured individuals. See CARES Act, 134 Stat. at 563. Through a portal, health

care providers can request claims reimbursement electronically and receive reimbursement for

testing uninsured individuals for COVID-19 and treating uninsured individuals with a COVID-

19 diagnosis. This functionality helps to ensure that providers are timely compensated for

testing and treating uninsured individuals for COVID-19, which helps to ensure the continued

availability of COVID-19 testing and treatment to the uninsured.

       13.     In light of these and other factors, it is my understanding that the Administration

currently believes that granting a broad special enrollment period to all uninsured individuals is

not an appropriate remedy for dealing with the problem of uncompensated COVID-19-related

healthcare costs for the uninsured. Such a broad special enrollment period would significantly

increase the risk of adverse selection and could be particularly problematic where it required

issuers to provide retroactive coverage. This would allow and may encourage individuals in this

group who had large medical expenses (whether related to COVID-19 or not) during the period

of retroactive coverage to sign up for insurance and pass on those expenses to the single risk

pool. In addition to posing current financial risks to issuers and market stability, this also poses a

risk of increasing future health insurance costs for consumers, as issuers could significantly

increase premiums for the next coverage year or withdraw from some insurance markets, thereby
       Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 10 of 19




decreasing competition, increasing prices, and lowering the quality of insurance coverage for

consumers. Given that COVID-19 presents a national health emergency, a COVID-19 SEP also

could have caused significant increases in administrative costs connected with the increased

enrollment activity, as well as significant logistical challenges, because the FFE’s call centers

and customer service representatives, as well as FFE enrollment assisters such as Navigators and

Certified Application Counselors, were in the midst of converting to telework platforms as a

result of the COVID-19 public health emergency.

       14.     Unlike a COVID-19 SEP, currently available SEPs offer many people who have

lost coverage due to the COVID-19 public health emergency the opportunity to maintain

continuous enrollment in coverage without causing an unforeseeable and substantial increase in

adverse selection risk. And, again unlike a COVID-19 SEP, directly compensating providers for

uncompensated COVID-19-related care targets aid directly at those who have provably suffered

from COVID-19 (or, in the case of testing, those who are seeking to determine if they are

suffering from COVID-19) and the costs of care to treat that suffering.

       15.     Given the availability of other SEPs and reimbursement options, the significant

adverse selection risk presented by a COVID-19 SEP, and the related negative impacts on the

individual market risk pool and market stability, it is my understanding the Administration

determined that current information does not establish that a COVID-19 SEP is warranted at this

time. That conclusion could change in the future, depending, for example, on the availability of

reimbursement funds, overall costs, and whether there is data suggesting that the COVID-19

public health emergency has impeded consumers’ ability to enroll in individual market coverage.
Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 11 of 19
Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 12 of 19
Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 13 of 19
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 14 of 19

        Index of Materials Considered When Deciding Whether to Establish an Exceptional-
          Circumstances SEP on Exchanges Using the HealthCare.gov Platform Due to the
                               COVID-19 Public Health Emergency

0740-     AHIP Tracking State Activities on the Coronavirus (Mar. 12, 2020)
0748
0749      Email to Secretary Alex M. Azar II and Assistant Secretary Lance Robertson, U.S.
          Department of Health and Human Services (Mar. 12, 2020)
0750-     Howard P. Forman et al., Health Affairs Blog, Health Care Priorities for a COVID-19
0759      Stimulus Bill: Recommendations to the Administration, Congress, and Other Federal, State
          and Local Leaders from Public Health, Medical, Policy and Legal Experts (Mar. 12, 2020)
0760-     Press Release, Whitmer Administration Expands Telemedicine, Urges President Trump to
0762      Permit ACA Special Enrollment Period During COVID-19 (Mar. 12, 2020)
0763-     Letter from U.S. Senators Reed, Stabenow, et al. to Secretary Alex M. Azar II, U.S.
0766      Department of Health and Human Services, & Administrator Seema Verma, Centers for
          Medicaid & Medicare Services (Mar. 12, 2020)
0767-     Letter from Congressman Lloyd Doggett to Secretary Alex M. Azar II, U.S. Department of
0770      Health and Human Services (Mar. 13, 2020)
0771-     Media Release, Maryland Health Exchange, Special Enrollment Opens Next Week During
0772      Maryland’s Coronavirus State of Emergency (Mar. 13, 2020)
0773-     Mary Ellen McIntire & Lauren Clason, Roll Call, States reopen insurance enrollment as
0777      coronavirus spreads (Mar. 13, 2020)
0778-     Media Release, Washington Health Benefit Exchange, Special Enrollment Period (Mar.
0782      13, 2020)
0783-     Media Release, HealthSource RI, Special Enrollment due to COVID-19 (Mar. 13, 2020)
0787
0788      Letter from Jeffrey Bustamante, CEO, beWellnm, New Mexico’s Health Insurance
          Exchange, to Centers for Medicaid & Medicare Services, Department of Health and
          Human Services (Mar. 15, 2020)
0789-     Press Release, Governor Murphy Requests Federal Government Re-Open Affordable Care
0790      Act Enrollment in New Jersey in Response to COVID-19 (Mar. 15, 2020)
0791-     Letter from N.J. Governor Philip D. Murphy to Secretary Alex M. Azar II, U.S.
0792      Department of Health and Human Services, & Administrator Seema Verma, Centers for
          Medicaid & Medicare Services (Mar. 15, 2020)
0793-     Email with COVID-19 recommendations from BlueCross BlueShield Association and
0797      America’s Health Insurance Plans, with attachments (Draft, Assuring Access to Affordable
          Coverage in Response to COVID-19; COVID19 Policy Recommendations) (Mar. 16, 2020)
0798-     Letter from Richard J. Pollack, President and CEO, American Hospital Association, to
0806      Secretary Alex M. Azar II, U.S. Department of Health and Human Services, with
          attachment (Mar. 16, 2020)
0807-     Email from Gabriel McGlamery, Florida Blue to Kelly O’Brien, CMS/CIIO (Mar. 16,
0809      2020)
0810-     NY State of Health & N.Y. State Department of Financial Services, NY State of Health and
0811      New York State Department of Financial Services Announce Special Enrollment Period for
          Uninsured New Yorkers, as Novel Coronavirus Cases Climb (Mar. 16, 2020)




                                                                                        Page | 3
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 15 of 19

        Index of Materials Considered When Deciding Whether to Establish an Exceptional-
          Circumstances SEP on Exchanges Using the HealthCare.gov Platform Due to the
                               COVID-19 Public Health Emergency

0812-     Email from Kelly O’Brien, Centers for Medicare & Medicaid Services, Center for
0813      Consumer Information and Insurance Oversight, to J. Gabriel McGlamery, Sr. Health
          Policy Consultant, Florida Blue (Mar. 16, 2020)
0814-     Letter from Pa. Governor Tom Wolf to Secretary Alex M. Azar II, U.S. Department of
0815      Health and Human Services (Mar. 16, 2020)
0816-     Nevada Health Link, Silver State Health Insurance Exchange Announces Exceptional
0817      Circumstance Special Enrollment Period on Nevada Health Link (Mar. 17, 2020)
0818      Email from Deputy Administrator/Director Randy Pate, Centers for Medicare & Medicaid
          Services, Center for Consumer Information and Insurance Oversight, to Jeanette Thornton,
          Senior Vice President, America’s Health Insurance Plans (Mar. 17, 2020)
0819-     Access Health CT, Access Health CT Announces A New Special Enrollment Period for
0821      Uninsured Connecticut Residents (Mar. 18, 2020)
0822      Letter from N.H. Governor Christopher T. Sununu to Secretary Alex M. Azar II, U.S.
          Department of Health and Human Services, & Administrator Seema Verma, Centers for
          Medicare & Medicaid Services (Mar. 18, 2020)
0823-     Email from Gabriel McGlamery, Sr. Health Policy Consultant, Florida Blue to Kelly
0824      O’Brien, Centers for Medicare & Medicaid Services, Center for Consumer Information and
          Insurance Oversight (Mar. 18, 2020)
0825-     Letter from Ceci Connolly, President and CEO, Alliance of Community Health Plans, to
0826      Administrator Seema Verma, Centers for Medicare & Medicaid Services (Mar. 19, 2020)
0827-     Letter from America’s Health Insurance Plans and BlueCross BlueShield Association to
0829      Senate Majority Leader Mitch McConnell, Senate Democratic Leader Charles Schumer, et
          al. (Mar. 19, 2020)
0830-     Press Release, Uninsured Coloradans Can Enroll during a Special Enrollment Period in
0832      Response to COVID-19 Outbreak (Mar. 19, 2020)
0833-     Email from Elizabeth Goodman, Executive Vice President of Government Affairs and
0835      Innovation, America’s Health Insurance Plans, to Sarah Arbes and Sara Morse, U.S.
          Department of Health and Human Services, Assistant Secretary for Legislation, with
          attachment (Assuring Access to Coverage and Care during the COVID-19 Crisis) (Mar.
          19, 2020)
0836-     Email from Neil A. Heller, Chief Marketing Officer, Piedmont Community Health Plan, to
0837      legislative aides for Congressman Ben Cline and U.S. Senators Mark Warner and Tim
          Kaine (Mar. 19, 2020)
0838-     Email from Gabriel McGlamery, Sr. Health Policy Consultant, Florida Blue, to Kelly
0840      O’Brien, Centers for Medicare & Medicaid Services, Center for Consumer Information and
          Insurance Oversight (Mar. 19, 2020)
0841-     Covered California & California Department of Health Care Services, California Responds
0845      to COVID-19 Emergency by Providing Path to Coverage for Millions of Californians
          (Mar. 20, 2020)
0846-     Letter from Lee Umphrey, Board Chair, & Ann Woloson, Executive Director, Consumers
0847      for Affordable Health Care, to Secretary Alex M. Azar II, U.S. Department of Health and
          Human Services, & Administrator Seema Verma, Centers for Medicare & Medicaid
          Services (Mar. 20, 2020)


                                                                                        Page | 4
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 16 of 19

        Index of Materials Considered When Deciding Whether to Establish an Exceptional-
          Circumstances SEP on Exchanges Using the HealthCare.gov Platform Due to the
                               COVID-19 Public Health Emergency

0848-     Email from Matthew Eyles, President & CEO, America’s Health Insurance Plans, to Jim
0854      Parker, U.S. Department of Health and Human Services, Immediate Office of the
          Secretary, with attachment (Administrative Actions to Address COVID-19) (Mar. 20, 2020)
0855-     MNsure, MNsure Announces Special Enrollment Period for Uninsured Minnesotans in
0858      Response to Growing COVID-19 Concerns (Mar. 20, 2020)
0859-     Email re: AHIP and NAIC call notes (Mar. 20, 2020)
0860
0861-     Letter to Secretary Alex M. Azar II, U.S. Department of Health and Human Services;
0868      Administrator Seema Verma, Centers for Medicare & Medicaid Services; and Vice
          President Mike Pence from 1,000 Days et al. (Mar. 20, 2020)
0869-     Email from Justine Handelman, Senior Vice President, BlueCross BlueShield Association,
0872      to Jim Parker, U.S. Department of Health and Human Services, Immediate Office of the
          Secretary with attachment (Legislative Language: Excess Loss Protection for Plans
          Covering COVID-19 testing and treatment) (Mar. 21, 2020)
0873-     Email from Meg Murray, CEO, Association for Community Affiliated Plans, to Jim
0876      Parker, U.S. Department of Health and Human Services, Immediate Office of the Secretary
          (Mar. 23, 2020)
0877-     Letter from David Shaw, Chairman of the Board, beWellnm, New Mexico’s Health
0878      Insurance Exchange, to Vice President Mike Pence (Mar. 23, 2020)
0879      Letter from Oregon Governor Kate Brown to Secretary Alex M. Azar II, U.S. Department
          of Health and Human Services, & Administrator Seema Verma, Centers for Medicare &
          Medicaid Services (Mar. 23, 2020)
0880      Letter from Congressman Ben Cline to Maria Martino, Director of Congressional Affairs,
          Centers for Medicare & Medicaid Services (Mar. 23, 2020)
0881-     Email from Kelly Green, Director of External Affairs, Covered California with attachments
0894      (The Potential National Health Cost Impact to Consumers, Employers and Insurers Due to
          the Coronavirus (COVID-19); Covered California Releases the First National Projection
          of the Coronavirus (COVID-19) Pandemic’s Cost to Millions of Americans With Employer
          or Individual Insurance Coverage) (Mar. 23, 2020)
0895-     DC Health Benefit Exchange Authority, DC Residents Without Health Insurance Can Get
0896      Covered Now (Mar. 24, 2020)
0897-     Jon Kingsdale & Jon Gruber, How to Adapt ACA Marketplace to COVID-19 (Mar. 23,
0898      2020)
0899-     Letter from Michael A. Slubowski, FACHE, FACMPE, President and CEO, Trinity
0900      Health, to President Donald J. Trump (Mar. 24, 2020)
0901      Email from Justine Handelman to Jim Parker and Nick Uehlecke, U.S. Department of
          Health and Human Services, Immediate Office of the Secretary (Mar. 25, 2020)
0902-     BlueCross BlueShield Association, Regulatory Recommendations Related to COVID-2019
0908      (Mar. 25, 2020)
0909-     News Release, Governor Ducey Requests Special Health Care Enrollment Period (Mar.
0913      25, 2020)
0914      Letter from Az. Governor Douglas Ducey to Secretary Alex M. Azar II, U.S. Department
          of Health and Human Services (Mar. 25, 2020)

                                                                                         Page | 5
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 17 of 19

        Index of Materials Considered When Deciding Whether to Establish an Exceptional-
          Circumstances SEP on Exchanges Using the HealthCare.gov Platform Due to the
                               COVID-19 Public Health Emergency

0915-     Email from Noah Lang, CEO, Stride Health, to Michelle Koltov, Centers for Medicare &
0916      Medicaid Services, Center for Consumer Information and Insurance Oversight (Mar. 30,
          2020)
0917-     Email from Veronica Johnson, CMS/CCIIO to Cable Hogue and Shilpa Gogna (Mar. 30,
0920      2020)
0921-     Email from Ernest Tai to Erin Klug, Mary Boatwright, et al. (Mar. 31, 2020)
0924
0925-     Email from Ernest Tai to Colin Hayashida, Gordon I. Ito, et al. (Mar. 31, 2020)
0929
0930-     Email from John Kaelin, Centene Corp., to Deputy Administrator/Director Randy Pate,
0938      Centers for Medicare & Medicaid Services, Center for Consumer Information and
          Insurance Oversight, Anand Shukla, et al. with attachments (COVID-19 Special Enrollment
          Periods Across States; Grace Period Activity across Centene Markets in Response to
          COVID-19 Emergency; Marketplace, COVID-19: Cause, Effect & Intervention) (Mar. 31,
          2020)
0939-     Letter from Oregon Congressional Delegation to Secretary Alex M. Azar II, U.S.
0940      Department of Health and Human Services, & Administrator Seema Verma, Centers for
          Medicare & Medicaid Services (Mar. 31, 2020)
0941-     Letter from Maine Legislature to Secretary Alex M. Azar II, U.S. Department of Health
0942      and Human Services; Administrator Seema Verma, Centers for Medicare & Medicaid
          Services (Apr. 1, 2020)
0943      Media Release via Email from Robin Walker, FGA Praises Trump Administration
          Decision to Not Re-open ACA Exchanges (Apr. 1, 2020)
0944      Letter from Congresswoman Abby Finkenauer to Secretary Alex M. Azar II, U.S.
          Department of Health and Human Services (Apr. 1, 2020)
0945      Email from Justine Handelman, Senior Vice President, BlueCross BlueShield Association,
          to Jim Parker, U.S. Department of Health and Human Services, Immediate Office of the
          Secretary (Apr. 2, 2020)
0946-     Richard J. Pollack, President & CEO, American Hospital Association, AHA Statement on
0947      the Use of the CARES Act (Apr. 3, 2020)
0948-     Letter from Congresswoman Anna G. Eshoo; Congressman Frank Pallone , Jr.; et al. to
0951      Administrator Seema Verma, Centers for Medicare & Medicaid Services (Apr. 3, 2020)
0952-     Letter from Congresswoman Nydia M. Velázquez, Congresswoman Rosa L. DeLauro, et
0955      al. to Secretary Alex M. Azar II, U.S. Department of Health and Human Services, &
          Administrator Seema Verma, Centers for Medicare & Medicaid Services (Apr. 3, 2020)
0956-     Letter from Cal. Attorney General Xavier Becerra, N.C. Attorney General Josh Stein, et al.
0959      to Secretary Alex M. Azar II, U.S. Department of Health and Human Services, &
          Administrator Seema Verma, Centers for Medicare & Medicaid Services (Apr. 3, 2020)
0960-     Email re: Compilation of SEP Requests (Apr. 3, 2020)
0961
0962-     Letter from Congressman Richard E. Neal; Congressman Frank Pallone, Jr.; et al., to Vice
0963      President Mike Pence & Secretary Alex M. Azar II, U.S. Department of Health and Human
          Services (Apr. 3, 2020)

                                                                                            Page | 6
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 18 of 19

        Index of Materials Considered When Deciding Whether to Establish an Exceptional-
          Circumstances SEP on Exchanges Using the HealthCare.gov Platform Due to the
                               COVID-19 Public Health Emergency

0964-     Letter from Richard J. Pollack, President and CEO, American Hospital Association, to
0974      Secretary Alex M. Azar II, U.S. Department of Health and Human Services, with
          attachment (Apr. 6, 2020)
0975-     Letter from U.S. Senators Sherrod Brown, Michael Bennet, et al. to Vice President Mike
0976      Pence & Secretary Alex M. Azar II, U.S. Department of Health and Human Services (Apr.
          7, 2020)
0977-     Letter from U.S. Senators Christopher S. Murphy, Tammy Baldwin, et al. to Secretary
0978      Alex M. Azar II, U.S. Department of Health and Human Services (Apr. 7, 2020)
0979-     Letter from Protect Our Care IL, AIDS Foundation of Chicago, et al. to Administrator
0980      Seema Verma, Centers for Medicare & Medicaid Services (Apr. 8, 2020)
0981-     Letter from AFSCME, Aging Life Care Association, et al. to Secretary Alex M. Azar II,
0985      U.S. Department of Health and Human Services (Apr. 9, 2020)
0986-     Mercer, Poll Results, Furloughs, Lay-offs, and Health Benefit Decisions (Apr. 9, 2020)
0989
0990-     Email from Ceci Connolly to Administrator Seema Verma, Centers for Medicare &
0993      Medicaid Services (Apr. 10, 2020)
0994-     Letter from Mi. Governor Gretchen Whitmer, Del. Governor John Carney, et al. to
0995      Secretary Alex M. Azar II, U.S. Department of Health and Human Services, &
          Administrator Seema Verma, Centers for Medicare & Medicaid Services
0996-     House Ways and Means Committee, Democratic Health Leaders Call on Trump
0998      Administration to Help Millions Affected by COVID-19 Access Health Coverage (Apr. 13,
          2020)
0999-     Letter from Congressman Richard E. Neal; Congressman Frank Pallone, Jr.; et al. to
1001      Secretary Alex M. Azar II, U.S. Department of Health and Human Services; Steven T.
          Mnuchin, Secretary, U.S. Department of the Treasury; & Secretary Eugene Scalia, U.S.
          Department of Labor (Apr. 13, 2020)
1002-     Letter from U.S. Senators Charles E. Schumer, Patty Murray, & Ron Wyden to Secretary
1003      Alex M. Azar II, U.S. Department of Health and Human Services (Apr. 13, 2020)
1004-     Email from Cal. Deputy Attorney General Neli Palma to Alex M. Azar II, U. S.
1005      Department of Health and Human Services, & Administrator Seema Verma, Centers for
          Medicare & Medicaid Services (Apr. 14, 2020)
1006-     Letter from Cal. Attorney General Xavier Becerra, Mich. Attorney General Dana Nessel, et
1010      al. to Secretary Alex M. Azar II, U.S. Department of Health and Human Services, &
          Administrator Seema Verma, Centers for Medicare & Medicaid Services (Apr. 14, 2020)
1011-     Email from Kelly Green, Director of External Affairs, Covered California with attachments
1026      (Covered California Enrolls Tens of Thousands as Impacts of COVID-19 Pandemic Hits
          California Households; Special Enrollment 2020 Social Media Toolkit External Affairs)
          (Apr. 14, 2020)
1027-     Letter from U.S. Senators Ron Wyden, Debbie Stabenow, et al. to Secretary Alex M. Azar
1029      II, U.S. Department of Health and Human Services (Apr. 15, 2020)
1030-     Letter from Margaret A. Murray, CEO, Association for Community Affiliated Plans to
1034      Administrator Seema Verma, Centers for Medicare & Medicaid Services, & Deputy


                                                                                         Page | 7
         Case 1:20-cv-01566-TJK Document 19-1 Filed 07/20/20 Page 19 of 19

        Index of Materials Considered When Deciding Whether to Establish an Exceptional-
          Circumstances SEP on Exchanges Using the HealthCare.gov Platform Due to the
                               COVID-19 Public Health Emergency

          Administrator/Director Randy Pate, Centers for Medicare & Medicaid Service, Center for
          Consumer Information and Insurance Oversight (Apr. 16, 2020)
1035-     Richard J. Pollack, President & CEO, American Hospital Association, AHA Statement on
1036      HHS Announcement On Distribution of Additional Funds From CARES Act (Apr. 22,
          2020)
1037-     LMI questions re: Special Enrollment due to COVID-19 (Apr. 23, 2020)
1048
1049-     Letter from Cal. Attorney General Xavier Becerra, N.C. Attorney General Josh Stein, et al.
1054      to Secretary Alex M. Azar II, U.S. Department of Health and Human Services;
          Administrator Seema Verma, Centers for Medicare & Medicaid Services; & Jerome
          Adams, M.D., U.S. Surgeon General (Apr. 28, 2020)
1055-     Letter from Raymond G. Farmer, President, National Association of Insurance
1057      Commissioners; David Altmaier, President-elect, National Association of Insurance
          Commissioners; et al. to Secretary Alex M. Azar II, U.S. Department of Health and Human
          Services, & Administrator Seema Verma, Centers for Medicare & Medicaid Services (May
          14, 2020)
1058-     Letter from U.S. Senator Robert P. Casey, Jr. to Administrator Seema Verma, Centers for
1059      Medicare & Medicaid Services (May 18, 2020)
1060-     Rachel Schwab, Justin Giovanelli, & Kevin Lucia, The Commonwealth Fund, During the
1066      COVID-19 Crisis, State Health Insurance Marketplaces Are Working to Enroll the
          Uninsured (May 19, 2020)
1067-     Letter from Congressman Robert C. Scott & Congresswoman Patty Murray to Secretary
1068      Alex M. Azar II, U.S. Department of Health and Human Services (May 19, 2020)
1069-     Email from Jailendra P. Singh, Director of Equity Research for U.S. Healthcare
1083      Technology & Distribution, Credit Suisse, with attached reports (A Quick Catch-up with
          Management on Miscellaneous Topics; Quick Thoughts on the Impact of COVID SEP on
          LTV & Churn Rate) (May 28, 2020)
1084-     Letter from Congressman Frank Pallone, Jr.; Congressman Robert C. Scott; et al. to
1086      Secretary Alex M. Azar II, U.S. Department of Health and Human Services, &
          Administrator Seema Verma, Centers for Medicare & Medicaid Services (June 15, 2020)
1087-     Letter from AARP, AFL-CIO, et al. to Administrator Seema Verma, Centers for Medicare
1090      & Medicaid Services (June 17, 2020)
1091-     California Exchange, Special-Enrollment Period Due to Coronavirus Now Available
1094      (accessed July 13, 2020)
1095-     America’s Health Insurance Plans, Health Insurance Providers Respond To Coronavirus
1201      (COVID-19) (accessed July 13, 2020)
1202-     Vermont Health Connect website, SEP (accessed July 16, 2020)
1207




                                                                                          Page | 8
